IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ROBERT TAYLOR,                                : No. 59 EM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
MOTIONS UNIT/CLERK OF COURTS,                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the “Motion to

Grant Relief Order” are DENIED.